Citation Nr: 1548165	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  12-35 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to June 3, 2015.

2.  Entitlement to an initial rating in excess of 10 percent for the period prior to June 3, 2015, and an in excess of 50 percent for the period since June 3, 2015, for recurrent major depression.

3.  Entitlement to an initial rating higher than 10 percent for left facial spasm for the period prior to June 3, 2015.

 4.  Entitlement to an initial rating higher than 20 percent for left facial spasm for the period since June 3, 2015



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In an August 2012 rating decision the RO, in pertinent part, granted service connection for PTSD with depression assigning a 50 percent rating, effective September 4, 2009.  The RO, in pertinent part, granted service connection for left facial spasms in a March 2013 rating decision assigning a 0 percent rating, effective June 26, 2012.  The RO later granted an increased rating of 10 percent for left facial spasms in a May 2013 rating decision, effective June 26, 2012.

The Veteran elected a Veterans Service Organization to represent him, but revoked representation of this organization in March 2014.  The Veteran was given the opportunity to elect another representative.  See, e.g., May 9, 2014 VA letter; August 7, 2014 VA letter.  However, he did not elect to have another Veterans Service Organization or other individual as his representative.  Therefore, the Board will proceed with the Veteran being unrepresented.

In April 2015, the Board remanded these issues for further development.

In an August 2015 rating decision, the RO increased the initial rating for the Veteran's service-connected PTSD to a 100 percent evaluation, effective June 3, 2015.  The RO also assigned a separate 10 percent evaluation for recurrent major depression effective April 8, 2009, and 50 percent from June 3, 2015.  Finally, the RO granted an increased 20 percent evaluation for left facial spasm, effective June 3, 2015.

The Board notes that the August 2015 rating decision awarded a maximum 100 percent rating for the Veteran's PTSD, effective June 3, 2015.  Thus, the Veteran's claim remains on appeal for the period prior to June 3, 2015.

The Board also notes that the increases from 10 to 20 percent for left facial spasm and the assignment of a separate 10 and 50 percent evaluations for recurrent major depression did not constitute a full grant of the benefits sought.  Accordingly, the issues of entitlement to an initial rating in excess of 20 percent for left facial spasm for the period since June 3, 2015, entitlement to an initial rating in excess of 10 percent for recurrent major depression for the period prior to June 3, 2015 and entitlement to an initial rating in excess of 50 percent for the period since June 3, 2015 for recurrent major depression, remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for dioxin chloracne has been raised by the record in an August 2011 VA examination report, October 2012 and May 2013 statements from the Veteran, and a private treatment record.  The issue of entitlement to service connection for onychomycosis and tinea corporis also has been raised by the record in a January 2014 VA examination report.  Neither of these claims has been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).





FINDINGS OF FACT

1.  Prior to June 3, 2015, the Veteran's service connected PTSD resulted in symptoms consistent with occupational and social impairment with reduced reliability and productivity; neither occupational and social impairment with deficiencies in most areas nor total occupational and social impairment is shown.

2.  For the period since June 3, 2015, the Veteran's service connected PTSD resulted in symptoms consistent with total social and occupational impairment.  

3.  The impairment from the Veteran's service-connected major depression is fully contemplated by the disability rating assigned for his service-connected PTSD.

3.  For the period prior to June 3, 2015, the manifestations of the Veteran's left facial spasm consisted of no more than moderate incomplete paralysis of the seventh (facial) cranial nerve.

4.  For the period since June 3, 2015, the manifestations of the Veteran's left facial spasm have consisted of no more than severe incomplete paralysis of the seventh (facial) cranial nerve.


CONCLUSIONS OF LAW

1.  For the period prior to June 3, 2015, the criteria for an initial evaluation in excess of 50 percent for the Veteran's service-connected psychiatric disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2014).

2.  For the period prior to June 3, 2015, entitlement to a separate disability rating in excess of 10 percent for recurrent major depression is not warranted.     38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9434 (2014).

3.  For the period since June 3, 2015, entitlement to a separate disability rating in excess of 50 percent for recurrent major depression is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9434 (2014).

4.  For the period prior to June 3, 2015, the criteria for an initial evaluation in excess of 10 percent for left facial spasm consisted have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.68, 4.124a, Diagnostic Code 8207 (2014).

5.  For the period since June 3, 2015, the criteria for an initial evaluation in excess of 20 percent for left facial spasm consisted have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.68, 4.124a, Diagnostic Code 8207 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a November 2009 letter, prior to the date of the issuance of the appealed August 2012 and March 2013 rating decisions.  The November 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The November 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes the record does not include a notice letter specific to what information and evidence was needed to substantiate the claim for initial higher ratings for left facial spasm.  However, the Board finds that any notice defect was harmless error.  Indeed, the lack of such specific notice here is not shown to prejudice the Veteran.  Rather, the Board determines that from the correspondence of record, a reasonable person should have understood how to substantiate the claim.

The Board also notes that for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, private treatment records and the reports of March 2010, August 201, March 2013 and June 2015 VA examinations.  The March 2010, August 2011, March 2013 and June 2015 reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the March 2010, August 2011, March 2013 and June 2015 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Increased Rating Claims - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD and Recurrent Major Depression

In this case, the Veteran has a current initial 50 percent rating for PTSD under Diagnostic Code 9411, effective September 4, 2009.  The Veteran also has a current initial rating of 10 percent from April 8, 2009 and an initial rating of 50 percent, effective June 3, 2015 for recurrent major depression associated with prostate cancer under Diagnostic Code 9434.  

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the Board notes that the Veteran has multiple psychiatric disabilities that are associated to his service or secondary to service-connected disability.  There is no indication that any of his symptoms are attributed to nonservice connected psychiatric disability.  Thus, the Board will consider all of his psychiatric symptomatology when considering the adequacy of the assigned ratings.  

In the instant case, the AOJ attempted to differentiate between the symptomatology associated with the Veteran's PTSD and other service-connected psychiatric disorders as the August 2015 rating decision assigned separate evaluations for recurrent major depression.  

As noted, psychiatric disorders, whether diagnosed as PTSD or as major depressive disorder, are generally rated under the General Rating Formula for Mental Disorders contained in 38 C.F.R. § 4.130 . This formula provides varying disability levels intended to capture all of a veteran's psychiatric symptomatology.  What this means is that only one rating is assigned for psychiatric impairment, even if multiple disorders were found to be present. 

Said another way, separate ratings are not available for PTSD and for major depressive disorder.  Rather, a single rating is to be provided that takes into account all of the Veteran's psychiatric symptoms, whether caused by PTSD or by depression, and looks to see how all the symptoms impact his social and occupational functioning.  This is consistent with VA's policy of avoiding "pyramiding", which is defined as evaluating the same disability under various diagnoses. 38 C.F.R. § 4.14.

In the present case, the AOJ violated the rule against pyramiding by assigning separate ratings for the Veteran's PTSD and depression.  Both disabilities are evaluated under the General Rating Formula for Mental Disorder based on level of occupational and social impairment resulting from service connected mental diorders.  Thus, the Board will consider all the Veteran's psychiatric symptomatology together when rating his service connected PTSD and depressive order.  To the extent that the AOJ may have assigned separate ratings for a depressive disorder, the Board will not disturb the ratings.  However, as explained, there is no basis for assigning a rating in excess of 10 percent prior to June 3, 2015, or in excess of 50 percent from June 3, 2015, due to the rule against pyramiding.  Id.   

Factual Background 

The Veteran underwent a VA examination in December 2009.  The Veteran reported being on anti-depressant and ant-anxiety medication.  The Veteran had been married for 4 years but had gotten divorced.  He indicated that he had good interpersonal relationships with his girlfriends and that he presently had a girlfriend.  He related that he had a few social contacts as he had a girlfriend and was a member of the American Chamber of Commerce.  He noted that he spent part of his time doing consultant work but was mostly at home reading about his investments for leisure.  He also swam, played billiards and read multiple newspapers and books.  He reported no history of suicide attempts.  He had intact psychosocial functional status.  On examination he was clean and casually dressed.  His psychomotor activity was unremarkable.  His speech was spontaneous, clear and coherent.  His attitude toward the examiner was cooperative, manipulative, irritable and aggressive.  His mood was anxious, dysphoric and labile.  His attention was intact.  He was oriented to person, place and time.  His thought process was rambling and he had an overabundance of ideas.  His thought content was unremarkable.  He had no delusions.  He understood the outcome of his behavior and had average intelligence.  He had insight as he understood that he had a problem.  He indicated that he had early waking insomnia due to nightmares.  He had no hallucinations and had no inappropriate behavior.  He did not have panic attacks, suicidal ideation or homicidal ideation.  He had good impulse control and no episodes of violence.  His recent, remote and immediate memory was normal.  He related experiencing distressing dreams 2 to 3 times a month.  He also had flashbacks once or twice a week which led to a depressive episode which lasted the whole day.  He would experience initial insomnia on an almost daily basis.  He became irritable and had an outburst of anger fit whenever he lost a great deal of sleep.  He claimed to have hypervigilance, an exaggerated startle reflex and experienced nightmares leading to irritability and anger fits.  The degree of severity of his PTSD symptoms was mild.  A GAF score of 60 was assigned.  His prognosis for improvement of psychiatric condition and impairments in functional status was good.

The Veteran underwent a VA examination in March 2010.  The examiner noted that the Veteran had been married for 4 years but had gotten a divorce.  He currently had a girlfriend and related that he had good interpersonal relationships with his girlfriends.  The Veteran however related that he had few social contacts.  He reported that he spent a lot of his time on his partial consultant time as well as checking on his investments.  He also swam, read books and played billiards.  There was no history of suicide attempts.  The examiner noted that the Veteran had an intact psychosocial functional status.  On examination, he was clean and casually dressed.  His psychomotor activity was unremarkable.  His speech was spontaneous, clear and coherent.  His affect was appropriate.  His mood was anxious, dysphoric, and labile.  He exhibited a crying spell during the interview.  He was oriented to person, place and time.  His thought process was rambling, racing and with an overabundance of ideas.  His thought content was unremarkable and he had no delusions.  His judgment was good and he had insight.  He had sleep impairment as he had early waking insomnia due to nightmares.  He had no hallucinations or inappropriate behavior.  He did not have obsessive/ritualistic behavior and did not have panic attacks.  There were no homicidal or suicidal thoughts.  He had good impulse control and had no episodes of violence.  He could maintain personal hygiene and had no problems with activities of daily living.  His recent, remote and immediate memory was normal.  The Veteran related that he had distressing dreams 2 to 3 times a month.  He also experienced flashbacks once or twice a week which would lead to a depressive episode which would last all day long.  He would experience insomnia on an almost daily basis.  He became irritable and had outbursts of anger.  He had an exaggerated startle response.  The examiner indicated that the degree of severity of PTSD symptoms based on psychometric data was mild.  The Veteran was currently unemployed due to a merger of his company.  The Veteran was assessed with a GAF score of 60.  

In a June 2011 VA psychiatry consultation, the Veteran reported bad startle response, hypervigilance, thoughts of hearing voices as night which put him back in his deployment days, problems with anxiety, short impulse control in controlling his actions when feeling threatened.  He also had constant dreams about the war and flashbacks during the day.  He had depressive feelings and feelings of hopelessness.  The Veteran reported that his last thought of having depressive and suicidal thoughts happened during his bout of recovery for his 3 surgeries for his back the last year.  His thoughts were addressed by requesting that the nurses to come and visit him more often and offered him support.  He had good impulse control and no suicidal ideation currently.   

The Veteran underwent a VA examination in August 2011.  The examiner indicated that the Veteran had chronic PTSD and dysthymia secondary to medical problems.  A GAF score of 60 was assigned as the examiner noted that there was moderate difficulty with the Veteran's social functioning.  The examiner indicated that it was possible to differentiate what symptoms were attributable to each mental disorder diagnosed.  The Veteran's dysthymia secondary to medical problems resulted in depression that made him irritable and prone to anger fits.  The examiner also indicated that it was possible to differentiate which symptoms were attributable to each diagnosis.  The examiner noted that the PTSD resulted in the Veteran being paranoid toward others.  He also started to become irritable and was prone to fits of anger which would directly affect the Veteran's interpersonal relationships as well as his performance in employment.  His concussion contusion syndrome secondary to his traumatic brain injury (TBI) resulted in to the mild memory impairment, occasional disorientation, and poor attention span.  However, with this evaluation, no such manifestation was elicited from the Veteran.  The examiner indicated that the Veteran's occupational and social impairment with regard to all mental diagnoses was best summarized as a mental condition that was formally diagnosed but the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner determined that it was possible differentiate what portions of occupational and social impairment was attributable to each diagnosis.  For PTSD, there was moderate difficulty in social functioning.  For the dysthymia secondary to medical problems, the occupational and social impairment was mild as the Veteran was more insightful than reactive.  It was noted that the Veteran attempted suicide in 2001 and did not want to go through this again.  

In an August 2013 correspondence, a private physician noted that the Veteran showed symptoms of major depressive disorder and PTSD.  The Veteran was cooperative during the interview and his speech was relevant, coherent and logical.  His mood was euthymic.  He had no morbid preoccupations or perceptual disturbances.  He appeared distressed because of the mounting medical conditions he was experiencing.  The physician noted that additional symptoms of suicidal ideations, persistent depressed mood affecting his daily functionality and difficulty in dealing with stressful situations should be considered.

An April 2014 VA psychiatry note indicated that the Veteran had an exacerbation of his PTSD symptoms.  

A May 2014 VA psychiatry note indicated that the Veteran had an exacerbation of his PTSD symptoms.  He had flashbacks, strong intrusive thoughts, nightmares, hypervigilance and anxieties.  His cognition and judgment were good.  His insight was fair and his impulse control was fair.  

An August 2014 VA treatment note indicated that the Veteran had an exacerbation of his PTSD symptoms as there were explosions outside of his apartment which triggered PTSD symptoms.

A January 2015 VA psychiatry note indicated that the Veteran had flashbacks, strong intrusive thoughts, severe bad nightmares, strong hypervigilance and avoidance and more anxieties.  His cognition and judgment were good.  His insight was fair and his impulse control was poor.  The diagnosis was moderate to severe PTSD and depression.

An April 2015 VA psychiatry note indicated that the Veteran had been very depressed previously with vegetative symptoms and suicidal thoughts.  His medications were adjusted and the Veteran felt that he was able to get out of the depression.  He was having flashbacks, strong intrusive thoughts, severe bad nightmares, hypnopompic hallucinations, strong hypervigilance and avoidance and more anxieties.  His cognition and judgment were good.  His insight was fair and his impulse control was poor.  The diagnosis was moderate to severe PTSD and major depression from January to March.

The Board notes again that this issue was remanded in April 2015 for additional development.  Per the April 2015 remand instructions, the Veteran underwent a VA examination in June 2015.  The VA examiner determined that the Veteran had moderate to severe PTSD and recurrent major depression.  The examiner noted that the Veteran had multiple mental health disorders and that it was possible to differentiate the symptoms to each disorder.  The symptoms attributable to PTSD were flashbacks, intrusive thoughts, hypervigilance, avoidance, inability to establish and maintain social relationships, anxiety, panic attacks, suspiciousness, paranoia, unwanted dreams, and irritability with angry outbursts.  The depression symptoms were disturbances in mood and motivation, depressed mood, apathy, lack of inertia, anhedonia, and suicidal thoughts.  The examiner also noted that the Veteran's TBI may result in mild cognitive impairment as a residual.  The examiner indicated that the Veteran's occupational and social impairment with regard to all mental diagnoses was best summarized as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The examiner indicated that it was not possible to differentiate what portion of the social and occupational impairment was caused by each disorder as the PTSD and depression were both in the moderate to severe stage which made it difficult to differentiate the effect in functions in activities.  The examiner did indicate that it was possible to differentiate what portion of the social and occupational impairment was caused by his TBI.  The TBI was 10 percent and the PTSD and depression caused 90 percent of the social and occupational impairment.  A GAF score of 41-50 was assigned.

Analysis

After reviewing evidence of record as a whole, to include the Veteran's VA treatment reports, his private treatment reports, his VA examination reports, and his lay statements, the Board finds that the assignment of an initial disability rating greater than 50 percent for the Veteran's service-connected PTSD for the period prior to June 3, 2015 is not warranted. 

For the period prior to June 3, 2015, the Veteran's service connected PTSD and recurrent major depression symptoms included symptoms such as sleep disturbance, panic attacks, social isolation, hypervigilance, irritability, angry outbursts, anxiousness, poor concentration, hypervigilance and exaggerated startle response.
However, for the period prior to June 3, 2015, the evidentiary record was negative for ideation with intent, speech which was intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting him ability to function independently or spatial disorientation.

The Board notes that the August 2011 VA examiner indicated that the Veteran's occupational and social impairment with regard to all mental diagnoses was best summarized as a mental condition that was formally diagnosed but the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner also determined that the Veteran's dysthymia secondary to medical problems resulted in mild occupational and social impairment as the Veteran was more insightful than reactive.  

However, an August 2013 physician noted that additional symptoms of suicidal ideations, persistent depressed mood affecting his daily functionality and difficulty in dealing with stressful situations needed to be considered.  Additionally, January 2015 and April 2015 VA psychiatry consultations provided a diagnosis of moderate to severe depression.

Throughout the course of the appeal, the Veteran had been assigned GAF scores of 60 which indicate moderate symptoms and moderate difficulty in social, occupational, or school functioning.  

Accordingly, the Board finds that an initial 50 percent rating is warranted for recurrent major depression for the period prior to June 3, 2015 as the Veteran's recurrent major depression was indicative of reduced reliability and productivity.  As noted above, the Veteran's depression was described as moderate to severe as he experienced suicidal ideations, persistent depressed mood affecting his daily functionality and difficulty in dealing with stressful situations.

However, the preponderance of the evidence establishes that throughout the rating period, the social and occupational impairment from the disability has not more nearly approximated the deficiencies in most areas required for a 70 percent rating. In this regard, the evidentiary record was negative for ideation with intent, speech which was intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting her ability to function independently or spatial disorientation.

Even though the Veteran was noted to have suicidal ideation during this period, the overall impairment resulting from his service-connected PTSD and major depression more closely contemplates the currently assigned 50 percent evaluation as the Veteran reported at his March 2010 VA examination that he had good interpersonal relationships with his girlfriends.   Additionally, the August 2011 VA examiner noted that there was only moderate difficulty with the Veteran's social functioning.

Prior to June 3, 2015, the Veteran's judgment and thinking had also consistently been found to be intact and unimpaired and there was no evidence of delusions or impaired thought processes.  There was also no evidence of delusions or paranoia.  

The Board notes that the record demonstrates that the Veteran reported experiencing depressive and suicidal thoughts at times during this time period.
However, even acknowledging the presence of suicidal ideation at times during the pendency of this appeal, the overall manifestations and level of disability demonstrated by the record are more consistent with no more than a 50 percent disability rating during the period prior to June 3, 2015.

Moreover, while the Board accepts that the Veteran's symptoms such as anger issues had effects on his functioning, the lay and medical evidence of record does not demonstrate significant deficiencies in most areas as contemplated by a higher rating.  

In denying a higher rating, the Board notes that the Veteran has other symptoms attributable to PTSD including flashbacks, intrusive thoughts, hypervigilance, avoidance, inability to establish and maintain social relationships, anxiety, panic attacks, suspiciousness, paranoia, unwanted dreams, and irritability with angry outbursts while the depression symptoms were disturbances in mood and motivation, depressed mood, apathy, lack of inertia, and anhedonia.  

Additionally, the Veteran's GAF scores of 60 during this time period generally reflect moderate symptoms while the March 2010 VA examiner specifically described the Veteran's symptoms as mild and the August 2011 VA examiner specifically described the Veteran's symptoms as moderate.

The April 2010 VA examiner also specifically determined that the Veteran could maintain personal hygiene and had no problems with activities of daily living while the August 2011 VA examiner indicated that the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Additionally, at no point prior to the June 2015 VA examination did the April 2010 or August 2011 VA examiners or any other examiner or treating physician find that the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as is required for the assignment of a 70 percent rating; or cause total occupational and social impairment, as is required for the assignment of a 100 percent rating.  

Thus, while the record demonstrates that the Veteran had some social and occupational impairment which impacted his quality of life, the greater weight of evidence demonstrates that it is to a degree less that is contemplated by the 50 percent rating currently assigned for this period.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the current 50 percent schedular rating for the period prior to June 3, 2015.  While the Veteran has some of the criteria for a 70 percent rating (including suicidal ideation), see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability did not exceed his current 50 percent rating for the time period.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 50 percent rating.

Accordingly, this evidence demonstrates that the Veteran did not have deficiencies in most of the areas in the criteria for a 70 percent rating nor had he been shown to have most of the symptoms listed as examples in the criteria.  As the criteria for the next higher (70 percent) rating for a psychiatric disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met.  

There is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting herself or others, intermittent inability to perform activities of daily living as a result of his psychiatric symptoms, or disorientation to time or place.  Thus, the Board finds that the preponderance of the evidence is against the claim as the Veteran's symptoms more closely approximated the criteria for an initial 50 percent disability rating for the period prior to June 3, 2015.   

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Left Facial Spasm

The Veteran's service-connected left facial spasm currently has an initial 10 percent disability rating, effective May 15, 2012 and an initial 20 percent disability rating, effective June 3, 2015 under Diagnostic Code 8207.

Diagnostic Code 8207 provides a 10 percent evaluation for incomplete, moderate paralysis of the seventh cranial nerve; a 20 percent evaluation for incomplete, severe paralysis; and a 30 percent evaluation for paralysis that is complete.  38 C.F.R. § 4.124a, Diagnostic Code 8207. 

The words "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. §4.6 (2014).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  "Diseases of the Peripheral Nerves" in 38 C F R § 4.124(a).


Factual Background 

The Veteran underwent a VA examination in March 2013.  It was noted that the Veteran had facial spasms, left, as a result of a TBI.  The examiner indicated that the cranial nerve VII (facial) was the nerve affected by the Veteran's condition.  There was mild numbness of the left upper face and at the left side of the mouth. There was moderate numbness of left mid and lower face.  Muscle strength testing revealed a normal cranial nerve VII in the upper and lower portions of the face.  Sensory testing revealed incomplete, moderate paralysis of the seventh cranial nerve.   

In a September 2013 letter, a private physician indicated that he had treated the Veteran for his hemifacial spasms since February 2013.  The spasms affected one half of the Veteran's face and resulted from aberrant regeneration of previously damaged nerves.  These muscle spasms resulted in involuntary twitching of the muscles of his left scalp area which caused migraine-like headaches which rendered the Veteran unable to perform his usual daily activities.  They also resulted in intermittent blinking of the left eyelids which limited his visual field of the left side. The cheek spasms resulted in partial facial deformity.  

In a March 2014 letter, a private physician noted that the Veteran had improved from his complaints of left sided headaches and associated left sided intermittent facial twitching but there was a recurrence of the facial twitching which was expected.  The Veteran was to receive a Botox injection.

Per the April 2015 remand instructions, the Veteran underwent a VA examination in June 2015.  The examiner noted a diagnosis of hemifacial spasms, left.  The Veteran reported that his spasms started in the left temporal region then involved his left eye.  It spread to his left cheeks, periorbital area, frontalis muscles and scalp of his head.  The spasms have already extended to the right side of his face involving mildly his right cheek, scalp and temporal area.  Since September of last year he also noticed some drooling of the saliva.  He chewed mostly on his right side and drank liquids mostly on his right side.  He reported that he was starting to have some numbness in the left side of his face.  The cranial nerve VII (facial) was the nerve affected by the Veteran's condition.  There was mild intermittent pain of the left upper face, mid face, lower face and side of the mouth.  There was mild paresthesias of the left mid face and lower face.  There was mild numbness of the left mid face.  He had mild difficulty swallowing and mild difficulty speaking.  Muscle strength testing revealed severe cranial nerve VII in the upper and lower portions of the face.  All other cranial nerves were normal on muscle testing.  Sensory testing revealed incomplete, severe paralysis of the seventh cranial nerve.  The examiner noted that the Veteran's right side was slightly affected "very mildly" as there was occasional muscle twitching.  An April 2015 CT scan revealed age related cerebro cerebellar volume loss and minimal atherosclerotic vessel disease.  The Veteran's facial spasm impacted his ability to work as he had a moderate inability to speak clearly, had difficulty with drinking liquids, had limitation in the closure of his eyes and had slight difficulty chewing on the left side.

Period prior to June 3, 2015

Based on the evidence, the Board does not find that the Veteran is entitled to an initial evaluation in excess of the current 10 percent disability rating for his service-connected left facial spasm, for the period prior to June 3, 2015.  

As noted above, under Diagnostic Code 8207, there must be incomplete, severe paralysis of the seventh cranial nerve to warrant a 20 percent rating.  On VA examination in March 2013, the examiner specifically determined that the Veteran had incomplete, moderate paralysis of the seventh cranial nerve which corresponds directly with the criteria of the current initial 10 percent evaluation under Diagnostic Code 8207.  

The Board concludes that for the period prior to June 3, 2015, the level of seventh cranial nerve dysfunction is not indicative of severe incomplete paralysis.  While the medical evidence confirms that the Veteran does have some impairment of his facial nerves, it is devoid of any findings reflective of severe incomplete paralysis.

In sum, the left facial spasm symptoms more closely approximate a 10 percent rating as the evidence does not indicate that the Veteran had incomplete, severe paralysis of the seventh cranial nerve for the period prior to June 3, 2015.

As the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for the service-connected left facial spasm, for the period prior to June 3, 2015, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Period since June 3, 2015

Based on the evidence, the Board does not find that the Veteran is entitled to an initial evaluation in excess of the current 20 percent disability rating for his service-connected left facial spasm, for the period since June 3, 2015.  

As noted above, under Diagnostic Code 8207, there must be paralysis that is complete of the seventh cranial nerve to warrant a rating in excess of 20 percent.  On VA examination in June 2015, the examiner specifically determined that the Veteran had incomplete, severe paralysis of the seventh cranial nerve which corresponds directly with the criteria of the current initial 20 percent evaluation under Diagnostic Code 8207.  

The Board concludes that for the period since June 3, 2015, the level of seventh cranial nerve dysfunction is not indicative of complete paralysis.  While the medical evidence confirms that the Veteran does have some impairment of his facial nerves, it is devoid of any findings reflective of complete paralysis.

In sum, the left facial spasm symptoms more closely approximate a 20 percent rating as the evidence does not indicate that the Veteran had complete paralysis of the seventh cranial nerve for the period since June 3, 2015.

As the preponderance of the evidence is against the claim for an initial rating in excess of 20 percent for the service-connected left facial spasm, for the period since June 3, 2015, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

 Extraschedular Rating Consideration

The Board has also considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected PTSD, depression and left facial spasm disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2014). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his service-connected PTSD, depression and left facial spasm disabilities.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD for the period prior to June 3, 2015 is denied.

For the period prior to June 3, 2015, entitlement to a separate rating in excess of 10 percent for recurrent major depression is denied.  

For the period since June 3, 2015, entitlement to a separate rating in excess of 50 percent for recurrent major depression is denied.  

Entitlement to an initial rating higher than 10 percent for left facial spasm for the period prior to June 3, 2015 is denied.
 
Entitlement to an initial rating higher than 20 percent for left facial spasm for the period since June 3, 2015 is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


